          Case 1:21-cv-01746-JGK Document 10 Filed 04/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 ROCHE CYRULNIK FREEDMAN LLP,

                               Plaintiff,
                                                          NOTICE OF APPEARANCE
        v.
                                                          Case No. 1:21-cv-01746
 JASON CYRULNIK,

                               Defendant.


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Marc E. Kasowitz, of Kasowitz Benson Torres LLP, an

attorney admitted to practice in this Court, hereby respectfully enters his appearance in the

above-captioned matter on behalf of Jason Cyrulnik, and requests that all papers in this action

with respect to Mr. Cyrulnik be served upon the undersigned.


Dated: April 27, 2021
       New York, New York

                                              Respectfully submitted,

                                              KASOWITZ BENSON TORRES LLP

                                              By: /s/ Marc E. Kasowitz

                                              Marc E. Kasowitz
                                              1633 Broadway
                                              New York, New York 10019
                                              Tel.: (212) 506-1700
                                              Fax: (212) 500-1800
                                              mkasowitz@kasowitz.com

                                              Attorney for Defendant Jason Cyrulnik
